Citation Nr: 0107513	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-03 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to an effective date earlier 
than January 1, 1979 for the assignment of a 100 percent 
disability evaluation for chronic brain syndrome due to 
subarachnoid hemorrhage with left facial paresis, 
encephalomalacia of the left frontal area, headaches and a 
psychotic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arose from November and December 1999 rating 
decisions of the St. Paul, Minnesota, Department of Veterans 
Affairs (VA), Regional Office (RO), which refused to reopen 
the claim for an effective date earlier than January 1, 1979 
for the assignment of a 100 percent disability evaluation for 
chronic brain syndrome due to subarachnoid hemorrhage with 
left facial paresis, encephalomalacia of the left frontal 
area, headaches and a psychotic disorder.  This effective 
date had been upheld by the Board of Veterans' Appeals 
(Board) in a decision issued in November 1994.


FINDINGS OF FACT

1.  In November 1994, the Board denied entitlement to an 
effective date earlier than January 1, 1979 for the 100 
percent disability evaluation assigned to the service-
connected chronic brain syndrome due to subarachnoid 
hemorrhage with left facial paresis, encephalomalacia of the 
left frontal area, headaches and a psychotic disorder.

2.  In October 1999, the Board denied the appellant's request 
for reconsideration of the November 1994 Board decision.

3.  Additional evidence submitted since the November 1994 
Board denial fails to show that the veteran had filed a claim 
earlier than January 1, 1979 for an increase in the 
evaluation assigned to the service-connected chronic brain 
syndrome due to subarachnoid hemorrhage with left facial 
paresis, encephalomalacia of the left frontal area, headaches 
and a psychotic disorder.



CONCLUSIONS OF LAW

Evidence received since the Board denied entitlement to an 
effective date earlier than January 1, 1979 for the service-
connected chronic brain syndrome due to subarachnoid 
hemorrhage with left facial paresis, encephalomalacia of the 
left frontal area, headaches and a psychotic disorder is not 
new and material, and the November 1994 decision of the Board 
is thus final and is not reopened.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. §§ 3.155, 3.156(a), 3.400(o)(2), 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
his medical treatment records.  The Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105.  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In general, the effective date of a claim for increase will 
be date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2000).  
According to 38 C.F.R. § 3.400(o)(2) (2000), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date; otherwise, the date of receipt of the claim.  
According to Servello v. Derwinski, 3 Vet. App. 196 (1992), 
the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant or his duly appointed representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2000).

In the instant case, it is noted that the Board had issued a 
decision in November 1994, which had found that an effective 
date earlier than January 1, 1979 was not warranted.  It was 
found at that time that rating actions issued in September 
1968, September 1973 and August 1978, which had assigned 
respective evaluations of 30 percent, 10 percent and 30 
percent, were final as the veteran had never filed a notice 
of disagreement with any of them.  It was also determined 
after a careful review of the evidence that these decisions 
had been consistent with the evidence then of record, and 
they were upheld by the Board.  These decisions have been 
subsumed by the November 1994 Board decision, rendering them 
immune from a clear and unmistakable error challenge.  See 
Morris v. Principi, No. 00-7058 (Fed. Cir. Feb. 9, 2001).  

The evidence added to the record since the November 1994 
Board decision included prison records developed between 1993 
and 1996, a May 1998 emergency room visit for a seizure, and 
an audiotape of his testimony before the Social Security 
Administration.  On August 13, 1998, a VA psychologist, who 
had seen the veteran since 1989, submitted a statement in 
which it was noted that the "[a]vailable records are 
interpreted by the undersigned as supporting the patient's 
claim that his adjustment problems date back to the time of 
his subarachnoid hemorrhage."  Further correspondence from 
this individual in August 1998 indicated that the veteran's 
condition would have prevented him from responding to things 
in a timely manner.  In September 1998, a statement was 
submitted in which it was indicated that the veteran had been 
unable to engage in employment from 1967 to 1969 and that he 
was not organized enough to pursue compensation any earlier 
than he had.  He also submitted a videotape of Veteran's Day 
ceremonies and a panel discussion from C-Span.  Finally, he 
presented Social Security Administration records which 
suggested that for five years between 1968 and 1978 he had 
lived below the poverty line, earning less than $1,000.

After a review of the complete record, it is found that the 
additional evidence which the veteran has submitted is not 
"new and material."  Accordingly, his claim is not reopened 
and the Board's November 1994 decision remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence of record at 
the time of the November 1994 Board decision showed that the 
veteran had been denied an increased evaluation in August 
1978 and he had failed to appeal that decision.  He then 
submitted records from the Social Security Administration 
(SSA), which were taken as an informal claim for an increased 
evaluation.  The veteran was subsequently awarded a 100 
percent disability evaluation effective January 1, 1979, the 
date that he was found to be unemployable by SSA.  A review 
of the record available at the time of November 1994 Board 
decision did not contain any indication that a claim for an 
increase, formal or informal, had been received prior to 
January 1, 1979.  The evidence added to the record since the 
1994 Board denial shows nothing new.  Such evidence does not 
establish that the veteran had filed a claim for an increased 
evaluation prior to January 1, 1979.  He submitted statements 
from a VA physician which indicated that he had had 
adjustment problems ever since his original injury (which was 
why he had been awarded service connection in 1968) and that 
he would have trouble responding to things in a timely 
manner.  However, these statements do not suggest in any way 
that a claim for an increased evaluation had been filed prior 
to January 1, 1979.  As a consequence, it is found that the 
veteran has failed to present "new" evidence that would 
serve to reopen his claim.

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for entitlement to an 
effective date earlier than January 1, 1979 for the 
assignment of a 100 percent disability evaluation for chronic 
brain syndrome due to subarachnoid hemorrhage with left 
facial paresis, encephalomalacia of the left frontal area, 
headaches and a psychotic disorder.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).










	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to an effective date earlier than 
January 1, 1979 for the assignment of a 100 percent 
disability evaluation for chronic brain syndrome due to 
subarachnoid 
hemorrhage with left facial paresis, encephalomalacia of the 
left frontal area, headaches and a psychotic disorder, the 
benefit sought on appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

